Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Response to Arguments
Applicant presents the following arguments in the March 21, 2022 amendment.
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sainanee et al. (US 11,100,106, hereinafter Sainanee) and in view of Gawande (US 2018/0060394 A1, hereinafter Gawande). 
Regarding independent claim(s) 1, Sainanee discloses a computer-implemented method comprising: receiving a query request to execute a query (Sainanee discloses query engine to execute a particular query, recommend particular query engines for the user, and/or translate queries from one language definition to another language definition for use with different types of query engines. The operations 600 include, at block 605, receiving a first message indicating a request to execute a query. The operations 700 also include, at block 710, receiving each of a plurality of responses from a corresponding one of the plurality of query engines. Each of the plurality of responses indicates a predicted execution characteristic generated by the corresponding query engine based on the query.  A request including the query or data based on the query (e.g., a rewritten query) to the query engine, which indicates a request to execute the query, (see Sainanee: Col. 8 lines 1-67, Col. 10 lines 1-67 and Col. 11 lines 1-67). This reads on the claim concept of a computer-implemented method comprising: receiving a query request to execute a query);
determining a plurality of query execution options based on a plurality of hardware configurations, wherein the plurality of query execution options comprise a plurality of execution times and a plurality of execution costs (Sainanee discloses the plurality of query engines, each of the plurality of requests including the query or data based on the query {e.g., a rewritten query using another version/type/standard of a query language that can be processed by the particular recipient query engine). The predicted execution characteristic may be a predicted execution time for the query, a predicted cost to execute the query, one or more comparatively resource heavy operations anticipated to be part of executing the query, an amount of data that needs to be scanned to execute the query, etc. These and other computing resources may be provided as services, such as a hardware virtualization service that can execute compute instances, a storage virtualization service 110 that can store data 122 objects, query processing services 130, etc, (see Sainanee: Para. Col. 3 lines 1-67, Col. 4 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 12 lines 1-67). This reads the claim concepts of determining a plurality of query execution options based on a plurality of hardware configurations, wherein the plurality of query execution options comprise a plurality of execution times and a plurality of execution costs); 
However, Sainanee do not appears to specifically disclose concurrently executing the query on both a first hardware configuration and a second hardware configuration, wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options; in response to receiving a first set of query results from the first hardware configuration completing execution of the query, determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration; providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results.
In the same field of endeavor, Gawande discloses concurrently executing the query on both a first hardware configuration and a second hardware configuration (Gawande discloses a query may be formatted according to different query languages, or specifications of query languages including Structured Query Language (SQL) and/Hive Query Language (HQL). The query may include execution hints, specifying the type of query execution engine to utilize, query execution limits, or other parameters or properties for configuring the execution of the query (this reads on the concurrently executing which is multiple processes active at the same time). FIG. 4 is a diagram illustrating interactions between clients and managed query service (this reads on the first hardware configuration and a second hardware configuration). It is necessary to first create and configure the infrastructure (e.g. server computers, storage devices, networking devices, etc.) to be used for the querying operations and each execute a distributed query framework for performing distributed querying of a large data set. For example, configured computing resources may be one or more nodes, instances, hosts, or other collections of computing resources (e.g., a cluster of computing resources) that implement a query engine (e.g., a distributed query processing engine or framework) for executing queries with respect to data sets (e.g., that may be remotely stored). Notes program is one that is distributed among three or more separate computers in a distributed network, (see Gawande: Para. 0022-0030, 0040-0055, 0080 and FIG. 2-4). This reads on the claim concepts of concurrently executing the query on both a first hardware configuration and a second hardware configuration), 
wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options (Gawande discloses a number of different methods and techniques to implement selecting resource configurations for query execution are then discussed (plurality of execution options). The service that selecting resource configurations for query execution that are queries received from another network-based service, a managed query service. The plurality of computing resources may be pre-configured according to query engines of different types, different configuration settings, and/or different sizes (e.g., number of nodes or slots in a cluster) and selected to execute the query from a plurality of differently configured computing resources that execute queries. For instance, the information related to a prior query (e.g., execution metadata, including the query execution plan, execution costs, etc., and table metadata, including number of rows in access tables) may be used to generate feature vectors that create a feature space for performing comparisons with newly received queries, in one embodiment. For example, a query engine utilizing the Presto framework may generate a different query execution plan than a query engine utilizing the Apache Spark framework. FIG. 4 is a diagram illustrating interactions between clients and managed query service (this reads on the first hardware configuration and a second hardware configuration), (see Gawande: Para. 0022, 0030, 0040, 0055 and 0059-0061). This reads on the claim concepts of wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options),              
in response to receiving a first set of query results from the first hardware configuration completing execution of the query, determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration (Gawande discloses Provisioned cluster 510 may store the query results 552 in a result store 522 (which may be a data storage service 230). Managed query service control plane 320 may receive q request to get a query results 554 and get query results 556 from results store 522 and provide the query results (execute the query instructions, apply the query to the data 650, and return partial results). For example, the results can be sent to a destination or location specified for the query results (e.g., in a client request), (see Gawande: Para. 0053, 0055, 0078-0080 and FIG. 5). This reads on the claim concepts of in response to receiving a first set of query results from the first hardware configuration completing execution of the query. Gawande discloses here the client to server, which is the first hardware and second hardware, the remaining execution time to complete and the remaining cost reads as cost to complete based on the resources. The resource planner may evaluate the amount of time or how much the cost is and the machine learning technique may be applied by a resource planner to generate estimation models, (see Gawande: Para. 0046, 0054-0058, 0074, 0081 and FIG. 5-7). This reads on the claim concepts of determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration); 
providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results (Gawande discloses Application Programming Interface (API) commands) to perform queries, and various other illustrated requests. For example, different types of requests, such as requests formatted according to an Application Programmer Interface (API), standard query protocol or connection, or requests received via a hosted graphical user interface implemented as part of managed query service may be handled by managed query interface. For example, if query 102 is to be executed within an execution limit (e.g., for execution time or execution cost), then the resource configurations that executed prior queries that achieved times or costs with the execution limitation may be considered. The execution metrics includes (e.g., health metrics, resource utilization metrics, cost metrics, length of time, etc.). Resource management service 290 may send requests to create, configure, tag (or otherwise associate) resources 352 for a particular resource pool, terminate, reboot, otherwise operate resources 352 in order to execute jobs on behalf of other network-based services. Managed query service 270 may implement a managed query interface 310 to handle requests from different client interfaces (different types of requests, such as requests formatted according to an Application Programmer Interface (API)). Multiple data sets stored in one or multiple locations in order to generate query results. Managed query service control plane 320 may receive q request to get a query results 554 and get query results 556 from results store 522 and provide the query results 558 in response, in some embodiments. Compute nodes, such as nodes 630a, 630b, and 630n, may respectively implement query engines 632a, 632b, and 632n to execute the query instructions, apply the query to the data 650, and return partial results 640 to leader node 620, which in turn may generate and send query results 604, (se Gawande: 0023-0042, 0044-0058, 0066-0075 and FIG. 4-6). This reads on the claim concepts of providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query engine virtualization of Sainaee in order to have incorporated selecting resource, as disclosed by Gawande, since both of these mechanisms are directed to computing clusters can be utilized in some scenarios to query large data sets in a performant manner. For instance, a computing cluster can have many nodes that each execute a distributed query framework for performing distributed querying of a large data set. Such computing clusters and distributed query frameworks are, however, also difficult to implement, configure, and maintain. Moreover, incorrect configuration and/or use of computing clusters such as these can result in the non-optimal utilization of processor, storage, network and, potentially, other types of computing resources. This is the first and topmost layer which is present in the application. This is the middle tier of this architecture. This is the tier in which the business logic of the application runs. This architecture and is mainly concerned with the storage and retrieval of application data. It is suitable to support enterprise level client-server applications by providing solutions to scalability, security, fault tolerance, reusability, and maintainability. It helps developers to create flexible and reusable applications. A multi-tier application is any application developed and distributed among more than one layer. It logically separates the different application-specific, operational layers. The number of layers varies by business and application requirements, but three-tier is the most commonly used architecture. Any application that depends on or uses a middleware application is known as a multi-tier application. A multi-tier application is also known as a multitiered application or n-tier application. Serverless is a distributed data processing system, built for large-scale data and computational functions. N-tier architectures are typically implemented as infrastructure-as-service (IaaS) applications, with each tier running on a separate set of VMs. Incorporating the teachings of Gawande into Sainanee would produce the configuration of computing resources for executing queries may be selected. A comparison of the configuration of computing resources that executed previous queries may be made to select the configuration of computing resources for a received query, as disclosed by Gawande, (see Abstract).
Regarding independent claim(s) 8, Sainanee discloses an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: receiving a query request to execute a query (Sainanee discloses system 1000 includes one or more processors 1010 coupled to a system memory 1020 via an input/output (1/0) interface 1030. Those techniques, and data described above are shown stored within system memory 1020 as code 1025 and data 1026. For example, in the form of a computer program comprising instructions executable by one or more processors. Query engine to execute a particular query, recommend particular query engines for the user, and/or translate queries from one language definition to another language definition for use with different types of query engines. The operations 600 include, at block 605, receiving a first message indicating a request to execute a query. The operations 700 also include, at block 710, receiving each of a plurality of responses from a corresponding one of the plurality of query engines. Each of the plurality of responses indicates a predicted execution characteristic generated by the corresponding query engine based on the query. A request including the query or data based on the query (e.g., a rewritten query) to the query engine, which indicates a request to execute the query, (see Sainanee: Col. 8 lines 1-67, Col. 9 lines 1-67, Col. 10 lines 1-67, Col. 11 lines 1-67, Col. 13 lines 1-67 and Col. 14 lines 1-67). This reads on the claim concept of an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: receiving a query request to execute a query); 
determining a plurality of query execution options based on a plurality of hardware configurations, wherein the plurality of query execution options comprise a plurality of execution times and a plurality of execution costs (Sainanee discloses the plurality of query engines, each of the plurality of requests including the query or data based on the query {e.g., a rewritten query using another version/type/standard of a query language that can be processed by the particular recipient query engine). The predicted execution characteristic may be a predicted execution time for the query, a predicted cost to execute the query, one or more comparatively resource heavy operations anticipated to be part of executing the query, an amount of data that needs to be scanned to execute the query, etc. These and other computing resources may be provided as services, such as a hardware virtnalization service that can execute compute instances, a storage virtualization service 110 that can store data 122 objects, query processing services 130, etc, (see Sainanee: Para. Col. 3 lines 1-67, Col. 4 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 12 lines 1-67). This reads the claim concepts of determining a plurality of query execution options based on a plurality of hardware configurations, wherein the plurality of query execution options comprise a plurality of execution times and a plurality of execution costs);
However, Sainanee do not appears to specifically disclose concurrently executing the query on both a first hardware configuration and a second hardware configuration, wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options; in response to receiving a first set of query results from the first hardware configuration completing execution of the query, determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration; providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results.
In the same field of endeavor, Gawande discloses concurrently executing the query on both a first hardware configuration and a second hardware configuration (Gawande discloses a query may be formatted according to different query languages, or specifications of query languages including Structured Query Language (SQL) and/Hive Query Language (HQL). The query may include execution hints, specifying the type of query execution engine to utilize, query execution limits, or other parameters or properties for configuring the execution of the query (this reads on the concurrently executing which is multiple processes active at the same time). FIG. 4 is a diagram illustrating interactions between clients and managed query service (this reads on the first hardware configuration and a second hardware configuration). It is necessary to first create and configure the infrastructure (e.g. server computers, storage devices, networking devices, etc.) to be used for the querying operations and each execute a distributed query framework for performing distributed querying of a large data set. For example, configured computing resources may be one or more nodes, instances, hosts, or other collections of computing resources (e.g., a cluster of computing resources) that implement a query engine (e.g., a distributed query processing engine or framework) for executing queries with respect to data sets (e.g., that may be remotely stored). Notes program is one that is distributed among three or more separate computers in a distributed network, (see Gawande: Para. 0022-0030, 0040-0055, 0080 and FIG. 2-4). This reads on the claim concepts of concurrently executing the query on both a first hardware configuration and a second hardware configuration),
wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options (Gawande discloses a number of different methods and techniques to implement selecting resource configurations for query execution are then discussed (plurality of execution options). The service that selecting resource configurations for query execution that are queries received from another network-based service, a managed query service. The plurality of computing resources may be pre-configured according to query engines of different types, different configuration settings, and/or different sizes (e.g., number of nodes or slots in a cluster) and selected to execute the query from a plurality of differently configured computing resources that execute queries. For instance, the information related to a prior query (e.g., execution metadata, including the query execution plan, execution costs, etc., and table metadata, including number of rows in access tables) may be used to generate feature vectors that create a feature space for performing comparisons with newly received queries, in one embodiment. For example, a query engine utilizing the Presto framework may generate a different query execution plan than a query engine utilizing the Apache Spark framework. FIG. 4 is a diagram illustrating interactions between clients and managed query service (this reads on the first hardware configuration and a second hardware configuration), (see Gawande: Para. 0022, 0030, 0040, 0055 and 0059-0061). This reads on the claim concepts of wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options),              
in response to receiving a first set of query results from the first hardware configuration completing execution of the query, determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration (Gawande discloses Provisioned cluster 510 may store the query results 552 in a result store 522 (which may be a data storage service 230). Managed query service control plane 320 may receive q request to get a query results 554 and get query results 556 from results store 522 and provide the query results (execute the query instructions, apply the query to the data 650, and return partial results). For example, the results can be sent to a destination or location specified for the query results (e.g., in a client request), (see Gawande: Para. 0053, 0055, 0078-0080 and FIG. 5). This reads on the claim concepts of in response to receiving a first set of query results from the first hardware configuration completing execution of the query. Gawande discloses here the client to server, which is the first hardware and second hardware, the remaining execution time to complete and the remaining cost reads as cost to complete based on the resources. The resource planner may evaluate the amount of time or how much the cost is and the machine learning technique may be applied by a resource planner to generate estimation models, (see Gawande: Para. 0046, 0054-0058, 0074, 0081 and FIG. 5-7). This reads on the claim concepts of determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration);
providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results (Gawande discloses Application Programming Interface (API) commands) to perform queries, and various other illustrated requests. For example, different types of requests, such as requests formatted according to an Application Programmer Interface (API), standard query protocol or connection, or requests received via a hosted graphical user interface implemented as part of managed query service may be handled by managed query interface. For example, if query 102 is to be executed within an execution limit (e.g., for execution time or execution cost), then the resource configurations that executed prior queries that achieved times or costs with the execution limitation may be considered. The execution metrics includes (e.g., health metrics, resource utilization metrics, cost metrics, length of time, etc.). Resource management service 290 may send requests to create, configure, tag (or otherwise associate) resources 352 for a particular resource pool, terminate, reboot, otherwise operate resources 352 in order to execute jobs on behalf of other network-based services. Managed query service 270 may implement a managed query interface 310 to handle requests from different client interfaces (different types of requests, such as requests formatted according to an Application Programmer Interface (API)). Multiple data sets stored in one or multiple locations in order to generate query results. Managed query service control plane 320 may receive q request to get a query results 554 and get query results 556 from results store 522 and provide the query results 558 in response, in some embodiments. Compute nodes, such as nodes 630a, 630b, and 630n, may respectively implement query engines 632a, 632b, and 632n to execute the query instructions, apply the query to the data 650, and return partial results 640 to leader node 620, which in turn may generate and send query results 604, (se Gawande: 0023-0042, 0044-0058, 0066-0075 and FIG. 4-6). This reads on the claim concepts of providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query engine virtualization of Sainaee in order to have incorporated selecting resource, as disclosed by Gawande, since both of these mechanisms are directed to computing clusters can be utilized in some scenarios to query large data sets in a performant manner. For instance, a computing cluster can have many nodes that each execute a distributed query framework for performing distributed querying of a large data set. Such computing clusters and distributed query frameworks are, however, also difficult to implement, configure, and maintain. Moreover, incorrect configuration and/or use of computing clusters such as these can result in the non-optimal utilization of processor, storage, network and, potentially, other types of computing resources. This is the first and topmost layer which is present in the application. This is the middle tier of this architecture. This is the tier in which the business logic of the application runs. This architecture and is mainly concerned with the storage and retrieval of application data. It is suitable to support enterprise level client-server applications by providing solutions to scalability, security, fault tolerance, reusability, and maintainability. It helps developers to create flexible and reusable applications. A multi-tier application is any application developed and distributed among more than one layer. It logically separates the different application-specific, operational layers. The number of layers varies by business and application requirements, but three-tier is the most commonly used architecture. Any application that depends on or uses a middleware application is known as a multi-tier application. A multi-tier application is also known as a multitiered application or n-tier application. Serverless is a distributed data processing system, built for large-scale data and computational functions. N-tier architectures are typically implemented as infrastructure-as-service (IaaS) applications, with each tier running on a separate set of VMs. Incorporating the teachings of Gawande into Sainanee would produce the configuration of computing resources for executing queries may be selected. A comparison of the configuration of computing resources that executed previous queries may be made to select the configuration of computing resources for a received query, as disclosed by Gawande, (see Abstract).
Regarding independent claim(s) 15, Sainanee discloses a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising: receiving a query request to execute a query (Sainanee discloses he code is stored on a computer readable storage medium, for example, in the form of a computer program comprising instructions executable by one or more processors. The computer-readable storage medium is non-transitory. System 1000 includes one or more processors 1010 coupled to a system memory 1020 via an input/output (1/0) interface 1030. Those techniques, and data described above are shown stored within system memory 1020 as code 1025 and data 1026. For example, in the form of a computer program comprising instructions executable by one or more processors. Query engine to execute a particular query, recommend particular query engines for the user, and/or translate queries from one language definition to another language definition for use with different types of query engines. The operations 600 include, at block 605, receiving a first message indicating a request to execute a query. The operations 700 also include, at block 710, receiving each of a plurality of responses from a corresponding one of the plurality of query engines. Each of the plurality of responses indicates a predicted execution characteristic generated by the corresponding query engine based on the query. A request including the query or data based on the query (e.g., a rewritten query) to the query engine, which indicates a request to execute the query, (see Sainanee: Col. 8 lines 1-67, Col. 9 lines 1-67, Col. 10 lines 1-67, Col. 11 lines 1-67, Col. 13 lines 1-67 and Col. 14 lines 1-67). This reads on the claim concept of a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising: receiving a query request to execute a query);
determining a plurality of query execution options based on a plurality of hardware configurations, wherein the plurality of query execution options comprise a plurality of execution times and a plurality of execution costs (Sainanee discloses the plurality of query engines, each of the plurality of requests including the query or data based on the query {e.g., a rewritten query using another version/type/standard of a query language that can be processed by the particular recipient query engine). The predicted execution characteristic may be a predicted execution time for the query, a predicted cost to execute the query, one or more comparatively resource heavy operations anticipated to be part of executing the query, an amount of data that needs to be scanned to execute the query, etc. These and other computing resources may be provided as services, such as a hardware virtnalization service that can execute compute instances, a storage virtualization service 110 that can store data 122 objects, query processing services 130, etc, (see Sainanee: Para. Col. 3 lines 1-67, Col. 4 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 12 lines 1-67). This reads the claim concepts of determining a plurality of query execution options based on a plurality of hardware configurations, wherein the plurality of query execution options comprise a plurality of execution times and a plurality of execution costs); 
However, Sainanee do not appears to specifically disclose concurrently executing the query on both a first hardware configuration and a second hardware configuration, wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options; in response to receiving a first set of query results from the first hardware configuration completing execution of the query, determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration; providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results. 
In the same field of endeavor, Gawande discloses concurrently executing the query on both a first hardware configuration and a second hardware configuration (Gawande discloses a query may be formatted according to different query languages, or specifications of query languages including Structured Query Language (SQL) and/Hive Query Language (HQL). The query may include execution hints, specifying the type of query execution engine to utilize, query execution limits, or other parameters or properties for configuring the execution of the query (this reads on the concurrently executing which is multiple processes active at the same time). FIG. 4 is a diagram illustrating interactions between clients and managed query service (this reads on the first hardware configuration and a second hardware configuration). It is necessary to first create and configure the infrastructure (e.g. server computers, storage devices, networking devices, etc.) to be used for the querying operations and each execute a distributed query framework for performing distributed querying of a large data set. For example, configured computing resources may be one or more nodes, instances, hosts, or other collections of computing resources (e.g., a cluster of computing resources) that implement a query engine (e.g., a distributed query processing engine or framework) for executing queries with respect to data sets (e.g., that may be remotely stored). Notes program is one that is distributed among three or more separate computers in a distributed network, (see Gawande: Para. 0022-0030, 0040-0055, 0080 and FIG. 2-4). This reads on the claim concepts of concurrently executing the query on both a first hardware configuration and a second hardware configuration),
wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options (Gawande discloses a number of different methods and techniques to implement selecting resource configurations for query execution are then discussed (plurality of execution options). The service that selecting resource configurations for query execution that are queries received from another network-based service, a managed query service. The plurality of computing resources may be pre-configured according to query engines of different types, different configuration settings, and/or different sizes (e.g., number of nodes or slots in a cluster) and selected to execute the query from a plurality of differently configured computing resources that execute queries. For instance, the information related to a prior query (e.g., execution metadata, including the query execution plan, execution costs, etc., and table metadata, including number of rows in access tables) may be used to generate feature vectors that create a feature space for performing comparisons with newly received queries, in one embodiment. For example, a query engine utilizing the Presto framework may generate a different query execution plan than a query engine utilizing the Apache Spark framework. FIG. 4 is a diagram illustrating interactions between clients and managed query service (this reads on the first hardware configuration and a second hardware configuration), (see Gawande: Para. 0022, 0030, 0040, 0055 and 0059-0061). This reads on the claim concepts of wherein the first hardware configuration corresponds to a first one of the plurality of execution options and the second hardware configuration corresponds to a second one of the plurality of execution options),
in response to receiving a first set of query results from the first hardware configuration completing execution of the query, determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration (Gawande discloses Provisioned cluster 510 may store the query results 552 in a result store 522 (which may be a data storage service 230). Managed query service control plane 320 may receive q request to get a query results 554 and get query results 556 from results store 522 and provide the query results (execute the query instructions, apply the query to the data 650, and return partial results). For example, the results can be sent to a destination or location specified for the query results (e.g., in a client request), (see Gawande: Para. 0053, 0055, 0078-0080 and FIG. 5). This reads on the claim concepts of in response to receiving a first set of query results from the first hardware configuration completing execution of the query. Gawande discloses here the client to server, which is the first hardware and second hardware, the remaining execution time to complete and the remaining cost reads as cost to complete based on the resources. The resource planner may evaluate the amount of time or how much the cost is and the machine learning technique may be applied by a resource planner to generate estimation models, (see Gawande: Para. 0046, 0054-0058, 0074, 0081 and FIG. 5-7). This reads on the claim concepts of determining a remaining execution time and remaining execution cost of completing the query on the second hardware configuration);
providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results (Gawande discloses Application Programming Interface (API) commands) to perform queries, and various other illustrated requests. For example, different types of requests, such as requests formatted according to an Application Programmer Interface (API), standard query protocol or connection, or requests received via a hosted graphical user interface implemented as part of managed query service may be handled by managed query interface. For example, if query 102 is to be executed within an execution limit (e.g., for execution time or execution cost), then the resource configurations that executed prior queries that achieved times or costs with the execution limitation may be considered. The execution metrics includes (e.g., health metrics, resource utilization metrics, cost metrics, length of time, etc.). Resource management service 290 may send requests to create, configure, tag (or otherwise associate) resources 352 for a particular resource pool, terminate, reboot, otherwise operate resources 352 in order to execute jobs on behalf of other network-based services. Managed query service 270 may implement a managed query interface 310 to handle requests from different client interfaces (different types of requests, such as requests formatted according to an Application Programmer Interface (API)). Multiple data sets stored in one or multiple locations in order to generate query results. Managed query service control plane 320 may receive q request to get a query results 554 and get query results 556 from results store 522 and provide the query results 558 in response, in some embodiments. Compute nodes, such as nodes 630a, 630b, and 630n, may respectively implement query engines 632a, 632b, and 632n to execute the query instructions, apply the query to the data 650, and return partial results 640 to leader node 620, which in turn may generate and send query results 604, (se Gawande: 0023-0042, 0044-0058, 0066-0075 and FIG. 4-6). This reads on the claim concepts of providing the remaining execution time and the remaining execution cost to an application programming interface (API); and terminating the query on the second hardware configuration and providing the first set of query results to the API in response to receiving a selection to obtain the first set of query results). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query engine virtualization of Sainaee in order to have incorporated selecting resource, as disclosed by Gawande, since both of these mechanisms are directed to computing clusters can be utilized in some scenarios to query large data sets in a performant manner. For instance, a computing cluster can have many nodes that each execute a distributed query framework for performing distributed querying of a large data set. Such computing clusters and distributed query frameworks are, however, also difficult to implement, configure, and maintain. Moreover, incorrect configuration and/or use of computing clusters such as these can result in the non-optimal utilization of processor, storage, network and, potentially, other types of computing resources. This is the first and topmost layer which is present in the application. This is the middle tier of this architecture. This is the tier in which the business logic of the application runs. This architecture and is mainly concerned with the storage and retrieval of application data. It is suitable to support enterprise level client-server applications by providing solutions to scalability, security, fault tolerance, reusability, and maintainability. It helps developers to create flexible and reusable applications. A multi-tier application is any application developed and distributed among more than one layer. It logically separates the different application-specific, operational layers. The number of layers varies by business and application requirements, but three-tier is the most commonly used architecture. Any application that depends on or uses a middleware application is known as a multi-tier application. A multi-tier application is also known as a multitiered application or n-tier application. Serverless is a distributed data processing system, built for large-scale data and computational functions. N-tier architectures are typically implemented as infrastructure-as-service (IaaS) applications, with each tier running on a separate set of VMs. Incorporating the teachings of Gawande into Sainanee would produce the configuration of computing resources for executing queries may be selected. A comparison of the configuration of computing resources that executed previous queries may be made to select the configuration of computing resources for a received query, as disclosed by Gawande, (see Abstract).
Claims 2-4, 9-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sainanee et al. (US 11,100,106, hereinafter Sainanee), in view of Gawande (US 2018/0060394 A1, hereinafter Gawande) and in view of Shih (US 2017/0357530 A1, hereinafter Shih). 
Regarding dependent claim(s) 2, the combination of Sainanee and Gawande disclose the method as claim 1. However, the combination of Sainanee and Gawande do not appear to specifically disclose the first execution time is less than the second execution time and the first execution cost is more than the second execution cost.
In the same field of endeavor, Shih discloses the first execution time is less than the second execution time and the first execution cost is more than the second execution cost (Shih discloses based on prior execution times for similar tasks in addition to other usage data for the provider network, an estimated duration of the execution of the task may be determined so that the task may be automatically scheduled to complete by the user specified deadline. Through the added flexibility of the execution window provided by the need-by time, the cost of the compute instances and other resources used to execute the task may be minimized. The execution time for the subset of the input data may be stored with the resource usage history in the resource management database. The client may specify a partial execution time per element or record in the input data set. Determine the estimated execution duration for the task by multiplying the per-element execution time by the size of the set of input data. The timeout duration may be determined within a floor and/or a ceiling, i.e., minimum and maximum values. For example, if one data type is the largest and tends to dictate the execution time of the task, then the size of only that data type in the input data may be used in determining the expected execution time. Supported query type may simply request that the resource manager generate the execution plan with the lowest estimated execution cost. The cost of the compute instances and other resources used to execute the task may be minimized. The cost of using the instance pool with the shorter estimated execution duration (e.g., the on-demand instance pool 121B) to perform the submitted task may be more than the cost of using the instance pool with the longer estimated execution duration (e.g., the spot instance pool 121C). The task may be scheduled to execute on the lower-cost (and slower) instance pool if the execution window is long enough to complete the task but on the higher-cost (and faster) instance pool otherwise, (see Shih: Para. 0023-0045, 0050-0072 and 0076-0089). This reads on the claim concepts of the first execution time is less than the second execution time and the first execution cost is more than the second execution cost).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query engine virtualization of Sainaee and Gawande in order to have incorporated task execution, as disclosed by Shih, since both of these mechanisms are directed to of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, thus allowing various computing resources to be efficiently and securely shared by multiple customers. For example, virtualization technologies may allow a single physical computing machine to be shared among multiple users by providing each user with one or more virtual machines hosted by the single physical computing machine, with each such virtual machine being a software simulation acting as a distinct logical computing system that provides users with the illusion that they are the sole operators and administrators of a given hardware computing resource, while also providing application isolation and security among the various virtual machines. Furthermore, some virtualization technologies are capable of providing virtual resources that span two or more physical resources, such as a single virtual machine with multiple virtual processors that spans multiple distinct physical computing systems. As another example, virtualization technologies may allow data storage hardware to be shared among multiple users by providing each user with a virtualized data store which may be distributed across multiple data storage devices, with each such virtualized data store acting as a distinct logical data store that provides users with the illusion that they are the sole operators and administrators of the data storage resource. Serverless computing is a method of providing backend services on an as-used basis. A serverless provider allows users to write and deploy code without the hassle of worrying about the underlying infrastructure. A company that gets backend services from a serverless vendor is charged based on their computation and do not have to reserve and pay for a fixed amount of bandwidth or number of servers, as the service is auto-scaling. Note that despite the name serverless, physical servers are still used but developers do not need to be aware of them. A multi-tier application architecture is a modular client server architecture that consists of a presentation tier, an application tier and a data tier. The data tier stores information, the application tier handles logic and the presentation tier is a graphical user interface (GUI) that communicates with the other two tiers. The three tiers are logical, not physical, and may or may not run on the same physical server. The architecture include improved horizontal scalability, performance and availability. With tiers, each part can be developed concurrently by a different team of programmers coding in different languages from the other tier developers. Because the programming for a tier can be changed or relocated without affecting the other tiers, the 3-tier model makes it easier for an enterprise or software packager to continually evolve an application as new needs and opportunities arise. Existing applications or critical parts can be permanently or temporarily retained and encapsulated within the new tier of which it becomes a component. Incorporating the teachings of Shih into Sainanee and Gawande would produce a definition of a task is received. A plurality of parameter values for execution of the task are selected based on an execution history for a plurality of prior tasks performed for a plurality of clients. The plurality of parameter values are selected to optimize one or more execution constraints for the execution of the task. The execution of the task is initiated using one or more computing resources configured with the selected parameter values, as disclosed by Shih, (see Abstract). 
Regarding dependent claim(s) 3, the combination of Sainanee, Gawande and Shih disclose the method as claim 2. However, the combination of Sainanee and Gawande do not appear to specifically disclose in response to not receiving a selection to obtain the first set of query results: waiting until the remaining execution time expires; and providing a second set of query results to the API when the remaining execution time expires.    
   In the same field of endeavor, Shih discloses in response to not receiving a selection to obtain the first set of query results: waiting until the remaining execution time expires; and providing a second set of query results to the API when the remaining execution time expires (Shih discloses the resource manager may support several different types of task execution queries. As noted above, some task execution queries may specify both a time constraint (such as a deadline) and a budget constraint, and the resource manager may in response generate an execution plan intended to meet both those constraints. If a new task execution query 303 for a task T2 is received from the same client, such that the task specification 307 for T2 is very similar to the task specification received earlier for Tl, the resource manager 180 may be in a position to make a better estimate for how long it might take to complete T2, using records for the resources used by Tl. When a new task specification with a particular set of input data 505 is received, the timeout manager 510 may then determine an appropriate timeout duration 515 as a function of the characteristic(s) of the set of input data based on the resource usage data retrieved from the resource management database 191. Defined data manipulations may be of various forms, including a defined type of calculation on one or more groups of input data, aggregation of multiple groups of input data in one or more manners, selection of a subset of one or more groups of input data, moving data from one storage location to another, etc. The resource manager 180 may support several types of task execution queries in some embodiments. For example, a client 148 may, instead of supplying a deadline for a task, wish to determine the earliest possible time at which a task can be completed within a given budget constraint. Or, the client 148 may, instead of specifying a budget constraint, wish to determine the cost of completing a task before a target deadline. A timeout duration for a task may be determined such that it varies with one or more characteristics of the input data for the task. In other words, if the execution of the task exceeds the timeout duration, the task is considered to have failed. The timeout manager 510 may determine the timeout duration 515 for a task based on resource usage data such as, for example, task execution history, resource utilization history, and overall resource usage trends for a given set of instances 130 that may be usable for the submitted task. The pipeline application programming interfaces (APis) for work and then respond appropriately {e.g., webserver hardware to host the console, webservers to respond to customer API requests). The service 1110 may provide one or both of a GUI {not shown and/or an APls, such as to enable clients to perform various interactions with the service. If the expected execution time for the task varies based on the instance pool used for the task, then the timeout duration for the task may be determined accordingly, (see: Shih: Para. 0023-0040, 0046-0066, 0070-0087 and 0114-0130). This reads on the claim concepts of in response to not receiving a selection to obtain the first set of query results: waiting until the remaining execution time expires; and providing a second set of query results to the API when the remaining execution time expires). 
Regarding dependent claim(s) 4, the combination of Sainanee, Gawande and Shih disclose the method as claim 3. However, the combination of Sainanee and Gawande do not appear to specifically disclose terminating the query on the second hardware in response to not receiving a selection to obtain the first set of query results; and providing the first set of query results to the API when the remaining execution time expires. 
In the same field of endeavor, Shih discloses further comprising: terminating the query on the second hardware in response to not receiving a selection to obtain the first set of query results; and providing the first set of query results to the API when the remaining execution time expires (Shih discloses a specific configuration of hardware{s) and/or software elements of the provider network 110 may be selected for execution of the task in a manner that optimizes the selected constraint(s). These preconditions may incur higher costs to EDP due to their requirement of hardware availability in the pipeline system's control plane. Additionally, some costs attributable to the pipeline system (e.g., webserver hardware to host the console, webservers to respond to customer API requests) will scale slowly with the number of objects and pipelines. The resource manager may support several different types of task execution queries. As noted above, some task execution queries may specify both a time constraint (such as a deadline) and a budget constraint, and the resource manager may in response generate an execution plan intended to meet both those constraints. If a new task execution query 303 for a task T2 is received from the same client, such that the task specification 307 for T2 is very similar to the task specification received earlier for Tl, the resource manager 180 may be in a position to make a better estimate for how long it might take to complete T2, using records for the resources used by Tl. When a new task specification with a particular set of input data 505 is received, the timeout manager 510 may then determine an appropriate timeout duration 515 as a function of the characteristic(s) of the set of input data based on the resource usage data retrieved from the resource management database 191. Defined data manipulations may be of various forms, including a defined type of calculation on one or more groups of input data, aggregation of multiple groups of input data in one or more manners, selection of a subset of one or more groups of input data, moving data from one storage location to another, etc. The resource manager 180 may support several types of task execution queries in some embodiments. For example, a client 148 may, instead of supplying a deadline for a task, wish to determine the earliest possible time at which a task can be completed within a given budget constraint. Or, the client 148 may, instead of specifying a budget constraint, wish to determine the cost of completing a task before a target deadline. A timeout duration for a task may be determined such that it varies with one or more characteristics of the input data for the task. In other words, if the execution of the task exceeds the timeout duration, the task is considered to have failed. The timeout manager 510 may determine the timeout duration 515 for a task based on resource usage data such as, for example, task execution history, resource utilization history, and overall resource usage trends for a given set of instances 130 that may be usable for the submitted task. The pipeline application programming interfaces (APis) for work and then respond appropriately (e.g., webserver hardware to host the console, webservers to respond to customer API requests). The service 1110 may provide one or both of a GUI (not shown and/or an APls, such as to enable clients to perform various interactions with the service. If the expected execution time for the task varies based on the instance pool used for the task, then the timeout duration for the task may be determined accordingly. This show here the application is any application developed and distributed among more than one layer, (see: Shih: Para. 0023-0040, 0046-0066, 0070-0087 and 0114- 0130). Note a Multi-tier is a software architecture in which different software components, organized in tiers (layers), provide dedicated functionality. The most common occurrence of a multi-tier architecture is a three-tier system consisting of a data management tier (mostly encompassing one or several database servers), an application tier (business logic) and a client tier (interface functionality). Novel deployments come with additional tiers. Web information systems, for instance, encompass a dedicated tier (web tier) between client and application layer. This reads on the claim concepts of further comprising: terminating the query on the second hardware in response to not receiving a selection to obtain the first set of query results; and providing the first set of query results to the API when the remaining execution time expires). 
Regarding claim 9, (drawn system): claim 9 is system claims respectively that correspond to method of claim 2. Therefore, 9 is rejected for at least the same reasons as the method of 2.
Regarding claim 10, (drawn system): claim 10 is system claims respectively that correspond to method of claim 3. Therefore, 10 is rejected for at least the same reasons as the method of 3.
Regarding claim 11, (drawn system): claim 11 is system claims respectively that correspond to method of claim 4. Therefore, 11 is rejected for at least the same reasons as the method of 4.
Regarding claim 16, (drawn computer program product): claim 16 is computer program product claims respectively that correspond to method of claim 2. Therefore, 16 is rejected for at least the same reasons as the method of 2.
Regarding claim 17, (drawn computer program product): claim 17 is computer program product claims respectively that correspond to method of claim 3. Therefore, 17 is rejected for at least the same reasons as the method of 3.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sainanee et al. (US 11,100,106, hereinafter Sainanee), in view of Gawande (US 2018/0060394 A1, hereinafter Gawande), in view of Shih (US 2017/0357530 A1, hereinafter Shih) and in view of Chen (US 2017/0149681 A1, hereafter Chen).  
Regarding dependent claim(s) 5, the combination of Sainanee, Gawande and Shih disclose the method as claim 3. However, the combination of Sainanee, Gawande and Shihe do not appear to specifically disclose further comprising: dynamically adjusting the remaining execution cost as the remaining executing time decreases. 
In the same field of endeavor, Chen discloses further comprising: dynamically adjusting the remaining execution cost as the remaining executing time decreases (Chen discloses there is a computer program product for allocating computing resources for a multi-tiered application. Dynamically provisioning computing resources for a multi-tiered application in a cloud computing environment. A method for calculating a most cost-effective option for dynamically updating a computing resource of a multi-tiered application. The value determined at step 650 and the adjustment requested at step 655 may increase or decrease the amount of resource that is provisioned to the node, depending on whether the actual usage is above or below the target utilization. A real-time model is utilized to determine the effect of user demand and load on the application and dynamically adjusting a model and auto-provisioning resources to optimize the application. The program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory. The computing resource comprises one of: memory, CPU, disk, server, and network, (see Chen: Para. 0015-0025, 0108-0111 and 0123-0125). This reads on the claim concepts of further comprising: dynamically adjusting the remaining execution cost as the remaining executing time decreases).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query engine virtualization with task execution of Sainaee, Gawande and Shih in order to have incorporated dynamic for multi-tier application, as disclosed by Chen, since both of these mechanisms are directed to an application is developed and distributed in more than one layer. The number of layers depend on business requirements but three tier architecture is a preferred choice and most commonly used. The tiers architecture is a popular pattern for user-facing applications. The tiers that comprise this architecture include the presentation tier, the logic tier, and the data tier. The presentation tier represents the component that users directly interact with (such as a web page, mobile app UI, etc.). The logic tier contains the code required to translate user actions at the presentation tier to the functionality that drives the application's behavior. The data tier consists of storage media (databases, object stores, caches, file systems, etc.) that hold the data relevant to the application. Figure 1 shows an example of a simple three-tier application. The logic tier of the tiers architecture represents the brains of the application. The features of the two services allow you to build a serverless production application that is highly available, scalable, and secure. Your application could use thousands of servers, however by leveraging this pattern you do not have to manage a single one. In addition, by using these managed services together you gain. API Gateway is a fully managed service for defining, deploying, and maintaining APls. Clients integrate with the APls using standard HTTPS requests. Its applicability to a service-oriented multi-tier architecture is obvious. However, it has specific features and qualities that result it being a powerful edge for your logic tier. For many multi-tier web-service-based applications, the presentation tier is easily fragmented among users (separate mobile devices, web browsers, etc.). A mobile application running on each user's smartphone. The logic tier is globally distributed by the Cloud Front distribution created as part of each API Gateway. The program instructions are executable by a computing device to cause the computing device to: determine a topology of the multi-tiered application in a networked environment; select a model based on the determined topology; determine a modeled setting of a computing resource for the multi-tiered application using the selected model; determine an actual usage of the computing resource by the multi-tiered application; and adjust an allocation of the computing resource to the multi-tiered application based on the actual usage and the modeled setting. It gives you the ability to update the technology stack of one tier, without impacting other areas of the application. Extended workloads into different servers provide better performance of the deployments. The benefit is improved scalability, since the application servers can be deployed on many machines (High performance, lightweight and persistent object). The presentation tier can cache request, network utilization is minimized the load is reduced and each item can scale horizontally. Change management is easier and faster to execute, because program logic/business logic is implemented on the centralized server. Incorporating the teachings of Chen into Sainanee, Gawande and Shih would produce a modeled setting of a computing resource for the multi-tiered application based on the determined topology; determining, by the computing device, an actual usage of the computing resource by the multi-tiered application; and adjusting, by the computing device, an allocation of the computing resource to the multi-tiered application based on the actual usage and the modeled setting, as disclosed by Chen, (see Abstract). 
Regarding claim 12, (drawn system): claim 12 is system claims respectively that correspond to method of claim 5. Therefore, 12 is rejected for at least the same reasons as the method of 5.
Regarding claim 18, (drawn computer program product): claim 18 is computer program product claims respectively that correspond to method of claim 5. Therefore, 18 is rejected for at least the same reasons as the method of 5.
Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sainanee et al. (US 11,100,106, hereinafter Sainanee), in view of Gawande (US 2018/0060394 A1, hereinafter Gawande), in view of Shih (US 2017/0357530 A1, hereinafter Shih) and in view of Moorth et al. (US 2018/0196731 A1, hereafter Moorthi). 
Regarding dependent claim(s) 6, the combination of Sainanee, Gawande and Shih disclose the method as claim 2. However, the combination of Sainanee, Gawande and Shihe do not appear to specifically disclose further comprising: providing a prepay execution cost option corresponding to the first hardware configuration to the API, wherein the prepay execution cost option is lower than the first execution cost; and in response to receiving a selection of the prepay cost option, executing the query on the first hardware configuration and inhibiting the execution of the query on the second hardware configuration.
 In the same field of endeavor, Moorthi discloses further comprising: providing a prepay execution cost option corresponding to the first hardware configuration to the API, wherein the prepay execution cost option is lower than the first execution cost (Moorthi discloses the system can also provide flexible billing models for different customers. A client-server, multi-tier, or cloud based system that includes components distributed among one or more server systems that perform various functions. Efficient operation of the system can be configured to include a selective multi-tier caching algorithm that handles at least some of the data and objects generated during build and test operations. A billing component can be configured to account for the fixed and variable components of usage. The distribution of the plurality of execution tasks can be balanced across any available compute resources, which allows for maximization of parallel execution. The provision subsystem can include functions for dynamically determining price and capturing performance analytics for execution tasks deployed to a plurality of cloud resources and/or cloud service providers. The customer's application may be hosted on hardware operated by the customer at the customer site or the application may be hosted in the cloud (e.g., cloud compute environment 310). The present invention, may be implemented as hardware, software, or a combination of hardware and software on one or more computer systems (using a variety of hardware and software configurations). The results of the testing are distributed at 756. Step 756 can include communication of the test results to both the API 713 of the web service 706 and the storage service 716. Alternatively, communication o ftest results can occur to one, the other, or both. For example, through the API 713 communicating to the user interface 712. Web service can include an API configured to manage the interaction with the customer environment. The shared storage system can include a data repository 604 and an API 602 configured to manage requests on and communicate data from the data repository 604. The execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances, (Mooethi: Para. 0041-0076, 0080-0097, 0110-0112, 0116-0135, 0250-0255 and 0302-0320). This reads on the claim concepts of further comprising: providing a prepay execution cost option corresponding to the first hardware configuration to the API, wherein the prepay execution cost option is lower than the first execution cost); and
in response to receiving a selection of the prepay cost option, executing the query on the first hardware configuration and inhibiting the execution of the query on the second hardware configuration (Moorthi discloses the system can also provide flexible billing models for different customers. A client server, multi-tier, or cloud based system that includes components distributed among one or more server systems that perform various functions. The web service to determine if a test suite has already been registered, by executing, for example, the query. Efficient operation of the system can be configured to include a selective multi-tier caching algorithm that handles at least some of the data and objects generated during build and test operations. A billing component can be configured to account for the fixed and variable components of usage. The distribution of the plurality of execution tasks can be balanced across any available compute resources, which allows for maximization of parallel execution. The provision subsystem can include functions for dynamically determining price and capturing performance analytics for execution tasks deployed to a plurality of cloud resources and/or cloud service providers. The customer's application may be hosted on hardware operated by the customer at the customer site or the application may be hosted in the cloud (e.g., cloud compute environment 310). The present invention, may be implemented as hardware, software, or a combination of hardware and software on one or more computer systems (using a variety of hardware and software configurations). The results of the testing are distributed at 756. Step 756 can include communication of the test results to both the API 713 of the web service 706 and the storage service 716. Alternatively, communication of test results can occur to one, the other, or both. For example, through the API 713 communicating to the user interface 712. Web service can include an API configured to manage the interaction with the customer environment. The shared storage system can include a data repository 604 and an API 602 configured to manage requests on and communicate data from the data repository 604. The execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances. The historical test results for multiple different application test suites, and configure usage of the system. Containers can be defined on the system to permit access between multiple test suites, permitting operations of one test suite to be accessible and/or useable by operations executing in another test suite. A plurality of compute resources available at the plurality of cloud compute providers, and select the at least one compute resource responsive to a price constraint, (Moorthi: Para. 0041-0076, 0080-0097, 0110-0112, 0116-0135, 0149, 0158-0160, 0250-0255 and 0302-0320). This reads on the claim concepts of in response to receiving a selection of the prepay cost option, executing the query on the first hardware configuration and inhibiting the execution of the query on the second hardware configuration). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query engine virtualization with task execution of Sainaee, Gawande and Shih in order to have incorporated billing options, as disclosed by Moorthi, since both of these mechanisms are directed to usually divides an application into three tiers: the presentation tier, logic tier and data tier. It is the physical separation of the different parts of the application as opposed to the usually conceptual or logical separation of the elements in the modelview-controller framework. Another difference from the framework is that n-tier layers are connected linearly, meaning all communication must go through the middle layer, which is the logic tier. There is no actual middle layer because the interaction is triangular; the control layer has access to both the view and model layers and the model also accesses the view; the controller also creates a model based on the requirements and pushes this to the view. However, they are not mutually exclusive, as the framework can be used in conjunction with then-tier architecture, with then-tier being the overall architecture used and model used as the framework for the presentation tier. A client-server architecture concept in software engineering where the presentation, processing and data management functions are both logically and physically separated. These functions are each running on a separate machine or separate clusters so that each is able to provide the services at top capacity since there is no resource sharing. This separation makes managing each separately easier since doing work on one does not affect the others, isolating any problems that might occur. The method further comprises an act of provisioning the at least one compute resource from a plurality of cloud compute providers. According to one embodiment, the method further comprises determining a cost for a plurality of compute resources available at the plurality of cloud compute providers, and selecting the at least one compute resource responsive to a price constraint. The engine can request and confirm new cloud resources from a plurality of cloud compute providers to balance any deadline for execution against any price constraints. Serverless computing allows developers to purchase backend services on a flexible 'pay-as-you-go' basis, meaning that developers only have to pay for the services they use. This is like switching from a cell phone data plan with a monthly fixed limit, to one that only charges for each byte of data that actually gets used. Then came cloud computing, where fixed numbers of servers or amounts of server space could be rented remotely. Developers and companies who rent these fixed units of server space generally over-purchase to ensure that a spike in traffic or activity will not exceed their monthly limits and break their applications. If the web, anyone who wanted to build a web application had to own the physical hardware required to run a server, which is a cumbersome and expensive undertaking. Computing is generally very cost-effective, as traditional cloud providers of backend services (server allocation) often result in the user paying for unused space or idle CPU time. Incorporating the teachings of Moorthi into Sainanee, Gawande and Shih would produce the system can include a user interface provided to clients, users, and/or customer environments to facilitate user interaction and control of build and test validation. The system can accept user specification of configurations that controls the way the system runs the user's tests. The system can also provide flexible billing models for different customers, as disclosed by Moorthi, (see Abstract).
Regarding dependent claim(s) 7, the combination of Sainanee, Gawande and Shih disclose the method as claim 2. However, the combination of Sainanee, Gawande and Shihe do not appear to specifically disclose further comprising: receiving a set of user preferences that comprise a cost premium that a user is willing to pay based on an execution time reduction to execute the query on the first hardware configuration instead of the second hardware configuration; and executing the query on the first hardware configuration and inhibiting the execution of the query on the second hardware configuration in response to determining that a difference between the first execution time and the second execution time meets the execution time reduction, and a difference between the first execution cost and the second execution cost meets the cost premium.
In the same field of endeavor, Moorthi discloses further comprising: receiving a set of user preferences that comprise a cost premium that a user is willing to pay based on an execution time reduction to execute the query on the first hardware configuration instead of the second hardware configuration (Moorthi discloses a billing component can be configured to account for the fixed and variable components of usage. The system uses a subscription billing model implemented by the billing component. The following administrative tasks can controlled by a billing component and/or executed by an administration system: account: usage: calculate account activity and store it for review and editing; account: compute charges: compute monthly charges based on aggregate usage tracking and/or files (e.g., specified by pricing.yml); account: activity: produce a combined report by running usage and compute; account:charge: submit charges to billing services (e.g., Recurly) for some/all of the accounts. The system executes a pricing management task "account: usage." Execution can include calculation of a usage report based on Assignment and Instance, which can record the following values for each Account. The system and/or billing component can be configured to chain execution of task account: usage and task account: compute_charges, to produce an activity report with monthly charge per account. A flexible pricing and billing model. In one embodiment, the system's pricing model has to achieve a number of internal and customer-facing goals. Example Customer-facing Goals: easy to understand and predict; cater to what users care about: elapsed time and cost; offer a price/performance tradeoff; avoid comparison between tddium CPU performance and laptop CPU performance; instead focus on aggregate throughput; support capped usage from non-metered billing sources, (Moorthi: Para. 0041-0076, 0080-0097, 0110-0112, 0116-0135, 0149, 0158-0160, 0250-0255 and 0302-0320). This reads on the claim concepts of further comprising: receiving a set of user preferences that comprise a cost premium that a user is willing to pay based on an execution time reduction to execute the query on the first hardware configuration instead of the second hardware configuration); and 
executing the query on the first hardware configuration and inhibiting the execution of the query on the second hardware configuration in response to determining that a difference between the first execution time and the second execution time meets the execution time reduction, and a difference between the first execution cost and the second execution cost meets the cost premium (Moorthi discloses the system can also provide flexible billing models for different customers. A clientserver, multi-tier, or cloud based system that includes components distributed among one or more server systems that perform various functions. The web service to determine if a test suite has already been registered, by executing, for example, the query. Efficient operation of the system can be configured to include a selective multi-tier caching algorithm that handles at least some of the data and objects generated during build and test operations. A billing component can be configured to account for the fixed and variable components of usage. The distribution of the plurality of execution tasks can be balanced across any available compute resources, which allows for maximization of parallel execution. The provision subsystem can include functions for dynamically determining price and capturing performance analytics for execution tasks deployed to a plurality of cloud resources and/or cloud service providers. The customer's application may be hosted on hardware operated by the customer at the customer site or the application may be hosted in the cloud (e.g., cloud compute environment 310). The present invention, may be implemented as hardware, software, or a combination of hardware and software on one or more computer systems (using a variety of hardware and software configurations). The results of the testing are distributed at 756. Step 756 can include communication of the test results to both the API 713 of the web service 706 and the storage service 716. Alternatively, communication oftest results can occur to one, the other, or both. For example, through the API 713 communicating to the user interface 712. Web service can include an API configured to manage the interaction with the customer environment. The shared storage system can include a data repository 604 and an API 602 configured to manage requests on and communicate data from the data repository 604. The execution instances to minimize computational costs and execution time, and can be further configured to maximize the parallelism of the distribution of the execution instances. The historical test results for multiple different application test suites, and configure usage of the system. Containers can be defined on the system to permit access between multiple test suites, permitting operations of one test suite to be accessible and/or useable by operations executing in another test suite. A plurality of compute resources available at the plurality of cloud compute providers, and select the at least one compute resource responsive to a price constraint. The system uses a subscription billing model implemented by the billing component. Any execution tasks within each phase can then be allocated with greater precision to balance execution time against cost of requested compute resources (including: start time; end time), (Moorthi: Para. 0041-0076, 0080-0097, 0110-0112, 0116-0135, 0149, 0158-0168, 0220-0245, 0250-0255 and 0302- 0320). This reads on the claim concepts of executing the query on the first hardware configuration and inhibiting the execution of the query on the second hardware configuration in response to determining that a difference between the first execution time and the second execution time meets the execution time reduction, and a difference between the first execution cost and the second execution cost meets the cost premium).
Regarding claim 13, (drawn system): claim 13 is system claims respectively that correspond to method of claim 6. Therefore, 13 is rejected for at least the same reasons as the method of 6.
Regarding claim 14, (drawn system): claim 14 is system claims respectively that correspond to method of claim 7. Therefore, 14 is rejected for at least the same reasons as the method of 7.
Regarding claim 19, (drawn computer program product): claim 19 is computer program product claims respectively that correspond to method of claim 6. Therefore, 19 is rejected for at least the same reasons as the method of 6.
Regarding claim 20, (drawn computer program product): claim 20 is computer program product claims respectively that correspond to method of claim 7. Therefore, 20 is rejected for at least the same reasons as the method of 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                 Contact Information

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164